     Case 2:17-cv-01257-MCE-EFB Document 17 Filed 06/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ELISE KING,                                        No. 2:17-cv-1257-MCE-EFB PS
12                        Plaintiff,
13            v.                                         ORDER
14    CALIFORNIA DEPARTMENT OF
      WATER RESOURCES, et al.,
15
                          Defendants.
16

17

18          On March 5, 2020, the court informed plaintiff she could proceed with her potentially
19   cognizable claim for violation of Section 504 of the Rehabilitation Act against defendant
20   California Department of Water Resources or file a second amended complaint. ECF No. 14.
21   Plaintiff has elected not to amend her complaint and to proceed only with the claim identified by
22   the court as viable. ECF No. 16.
23          Accordingly, IT IS ORDERED that:
24          1. Service is appropriate for defendant California Department of Water Resources.
25          2. The Clerk of Court shall send plaintiff one USM-285 form, one summons, a copy of
26   the complaint, this court’s scheduling order, and the forms providing notice of the magistrate
27   judge’s availability to exercise jurisdiction for all purposes.
28
                                                         1
     Case 2:17-cv-01257-MCE-EFB Document 17 Filed 06/05/20 Page 2 of 2

 1          3. Plaintiff is advised that the U.S. Marshal will require:
 2                  a. One completed summons;
 3                  b. One completed USM-285 form for defendant California Department of Water
 4   Resources;
 5                  c. A copy of the complaint for California Department of Water Resources, with an
 6   extra copy for the U.S. Marshal; and,
 7                  d. A copy of this court’s scheduling order and related documents for California
 8   Department of Water Resources.
 9          4. Plaintiff shall supply the United States Marshal, within 14 days from the date this order
10   is filed, all information needed by the Marshal to effect service of process, and shall, within 14
11   days thereafter, file a statement with the court that said documents have been submitted to the
12   United States Marshal.
13          5. The U.S. Marshal shall serve process, with copies of this court’s scheduling order and
14   related documents, within 90 days of receipt of the required information from plaintiff, without
15   prepayment of costs. The United States Marshal shall, within 14 days thereafter, file a statement
16   with the court that said documents have been served. If the U.S. Marshal is unable, for any
17   reason, to effect service of process on any defendant, the Marshal shall promptly report that fact,
18   and the reasons for it, to the undersigned.
19          6. The Clerk of Court shall serve a copy of this order on the United States Marshal, 501
20   “I” Street, Sacramento, CA 95814 (tel. 916-930-2030).
21          7. Failure to comply with this order may result in a recommendation that this action be
22   dismissed.
23   DATED: June 5, 2020.
24

25

26

27

28
                                                        2
